Citation Nr: 0705583	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative chondromalacia of the right knee, residual of 
an injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from October 1992 to 
October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On April 19, 2005, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

In June 2005, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in January 2006.  The appellant's representative 
presented written argument in support of the appeal in 
November 2006.  

FINDING OF FACT

There is an approximate balance of positive and negative 
evidence on the question of whether pain on repeated and 
extended use of the appellant's right lower extremity is 
productive of significant additional limitation of motion of 
her right knee or of significant loss of her ability to 
function in her workplace and otherwise.  

CONCLUSION OF LAW

With resolution of reasonable doubt, an evaluation of 30 
percent for post-operative chondromalacia of the right knee, 
residual of an injury, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5261 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in December 2002 by the RO and in July 2005 by 
the VA Appeals Management Center in Washington, DC, satisfied 
the statutory and regulatory duty to notify provisions.  
There is no indication in the record that additional evidence 
material to the issue decided is available.  The veteran was 
afforded VA medical examination in April 2003 and November 
2005 with respect to the issue on appeal.  The Board finds 
that VA has met the duties to notify and to assist.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).   

The appellant's service medical records reveal that, in 
November 1992, she sustained an injury to her right knee when 
she fell from the top level of a set of bleachers.  In 
service in April 1993, she underwent arthroscopic surgery of 
her right knee during which a large osteochondral fragment 
was found on the lateral aspect of the medial femoral 
condyle.  The defect was right in the weight-bearing section 
and involved Grade IV changes of the cartilage itself.  The 
area was debrided, and the rest of the joint was examined.  
The medial meniscus was found to be normal.  The lateral 
meniscus was normal.  The patellofemoral joint was completely 
normal to examination.  During a course of post-operative 
physical therapy in service, the appellant was able to 
increase the range of motion of her right knee but continued 
to have right knee pain.  

In September 1993, a physical evaluation board found the 
appellant unfit for the duties of her military occupational 
specialty due to Grade IV chondromalacia, status post trauma, 
of the lateral aspect of the medial femoral condyle of the 
right knee, status post arthroscopy, incurred in service.  A 
"condyle" is a rounded projection on a bone.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 367 (28th ed., 
1994).
  
In a statement received in December 2002, the appellant 
asserted that her service-connected disability of the right 
knee, post-operative chondromalacia, residual of an injury 
during her active duty service, had increased in severity so 
as to warrant a higher disability evaluation than the 20 
percent rating for that disability which is currently 
assigned.  

"Chondromalacia" is softening of the articular cartilage, 
most frequently in the patella.  "Cartilage" is a 
specialized, fibrous connective tissue, forming most of the 
temporary skeleton of the embryo, providing a model in which 
most of the bones develop, and constituting an important part 
of the growth mechanism of the organism.  It exists in 
several types, the most important of which are hyaline 
cartilage, elastic cartilage, and fibrocartilage.  
"Articular cartilage" is a thin layer of cartilage, usually 
hyaline, on the articular surface of bones in synovial 
joints.  "Hyaline" means glassy and transparent or nearly 
so.  "Synovial" means of, pertaining to, or secreting 
synovia, or synovial fluid, a transparent alkaline viscid 
fluid secreted by the synovial membrane.  See Dorland's at 
272,  321, 780, 1645.  

The RO has rated the appellant's service-connected right knee 
disability under the provisions of 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5258, as analogous to a dislocated semilunar 
cartilage of a knee, with frequent episodes of "locking", 
pain, and effusion into the joint.  However, because the 
maximum evaluation provided by that diagnostic code is 20 
percent, which is the disability evaluation in effect for the 
appellant's right knee chondromalacia, further consideration 
of Diagnostic Code 5258 is not in order.

The appellant was afforded VA medical and orthopedic 
examinations of her right knee in April 2003 and in November 
2005.

Normal flexion of the human knee is to 140 degrees and normal 
extension of the knee is to zero degrees (at which extension 
of the leg and knee is full or complete).  See 38 C.F.R. 
§ 4.71, Plate II (2006).

38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of a leg, provides that flexion limited 
to 30 degrees warrants an evaluation of 20 percent and an 
evaluation of 30 percent requires flexion limited to 15 
degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5261, pertaining to 
limitation of extension of a leg, provides that extension 
limited to 15 degrees warrants an evaluation of 20 percent 
and an evaluation of 30 percent requires extension limited to 
20 degrees.  

At neither of the two VA examinations of her right knee 
during the appeal period was limitation or restriction of 
motion of the knee found which would warrant an increased 
rating under Diagnostic Code 5260 or Diagnostic Code 5261.  
At the more recent of the two VA examinations, the one in 
November 2005, range of motion of the appellant's right knee 
was flexion to 110 degrees (which would not warrant even a 
compensable rating under Diagnostic Code 5260) and extension 
of the right knee limited to 5 degrees (which likewise would 
not warrant a compensable rating).  

"Ankylosis" is immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Dorland's at 
86.

38 C.F.R. § 4.71a, Diagnostic Code, pertaining to ankylosis 
of a knee, is not for application in this case because it is 
not in dispute that the appellant's right knee has never been 
shown to be ankylosed, or frozen in place.

The pertinent medical evidence of record in the appellant's 
case, including her service medical records and records of 
post-service evaluations of and treatment for her right knee 
problems, do not contain a diagnosis of any form of arthritis 
of her right knee.  VA X-rays of her right knee were taken in 
November 2005, and the VA radiologist who read those 
diagnostic images reported that they show a normal right 
knee.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 is the diagnostic 
code pertaining to degenerative arthritis and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 is the diagnostic code 
pertaining to arthritis due to trauma which is substantiated 
by X-ray findings.  Because there has been no diagnosis of 
arthritis of the appellant's right knee, Diagnostic Code 5003 
and Diagnostic Code 5010 are not for application in this 
case.    

The only other diagnostic code of VA's schedule for rating 
disabilities to be considered is 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to other impairment of a 
knee, which provides that slight impairment of a knee with 
recurrent subluxation or lateral instability warrants an 
evaluation of 10 percent, moderate impairment of a knee with 
recurrent subluxation or lateral instability warrants an 
evaluation of 20 percent, and severe impairment of a knee 
with recurrent subluxation or lateral instability warrants an 
evaluation of 30 percent.

"Subluxation" is an incomplete or partial dislocation.  See 
Dorland's at 1596.

Although the record contains several statements by the 
appellant with her subjective report of her right knee 
"giving way", the question of whether a joint such as the 
knee joint has dislocated completely or partially is a 
question requiring medical judgment and not a question on 
which a layperson without medical training or expertise is 
qualified to provide a medical opinion.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).  There is no competent medical 
evidence of record showing any dislocation or subluxation of 
the appellant's right knee.

There is also no competent medical evidence of record finding 
lateral instability of the appellant's right knee.  In her 
notice of disagreement, received in September 2003, the 
appellant alleged that she had instability of her right knee.  
However, there is no medical finding or medical opinion of 
record in her case showing any instability of her right knee.  
The VA physician who conducted the VA orthopedic examination 
in November 2005 reported that the appellant's right knee was 
stable to varus and valgus [bending inward and bending 
outward].  

Because there is no showing by any competent or credible 
evidence of record that the appellant's service-connected 
chondromalacia of the right knee has been manifested by 
either lateral instability or by recurrent subluxation, the 
requirements of Diagnostic Code 5257 for a disability 
evaluation higher than 20 percent are not met.  

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  

The VA orthopedic examiner in November 1995 reported that the 
appellant complained of daily right knee pain which she rated 
as 7 on a scale of one to 10 
and that she claimed to have flare-ups of right knee pain 
four or five times per week which she rated as "12" on a 
scale of one to 10.  He noted that the appellant is 5 feet 3 
inches tall and weighs 240 pounds.  In his remarks at the end 
of his examination report, the examining VA physician stated 
that with repetitive activity involving her right knee the 
appellant would likely have increased pain and lack of 
endurance for which the primary reason was pain.  He 
estimated that there would be additional limitation of motion 
of the appellant's right knee with repetitive activity of 
"ten to 15 degrees of motion."  

As noted above, range of motion of the appellant's right knee 
at the recent VA orthopedic examination in November 2005 was 
flexion to 110 degrees and extension limited to 5 degrees, 
which would warrant only non-compensable (zero percent) 
evaluations under Diagnostic code 5260 and Diagnostic Code 
5261, respectively.  Flexion of a knee to 95 degrees [110 
degrees less 15 degrees] would still warrant only a non-
compensable rating under Diagnostic Code 5260.  However, 
extension of a knee limited to 20 degrees [15 degrees added 
to 5 degrees] would warrant an evaluation of 30 degrees under 
Diagnostic Code 5261.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2006).  

In her notice of disagreement, received in September 2003, 
the appellant stated that her constant right knee pain 
distracts her from her duties in the workplace and also 
distracts her from her studies as a university graduate 
student.  She also said that she had an automobile with a 
stick shift, which she preferred, but had to replace it with 
a car with an automatic shift due to the pain of shifting 
gears by using her right lower extremity.  The appellant also 
indicated that she likes to hunt but no longer does so due to 
the pain she experiences by walking for an extended period of 
time.  The appellant told the VA examiner in November 2005 
that she is employed as an IT specialist and that she is at 
times supposed to be able to get down on the floor to work on 
a computer and to be able to carry computers from place to 
place, but that her right knee pain prevents her from 
carrying out those usual tasks of her occupation.  

Absent any competent objective medical evidence of recurrent 
subluxation or lateral instability, the Board concludes that 
the diagnostic code presently assigned (DC 5257) is 
inappropriate.  Butts v. Brown, 5 Vet. App. 532, 538 (1993)

It seems possible that the appellant's weight of 240 pounds 
might be a factor in the severity of her right knee pain and 
thus in the extent of functional loss due to right knee pain 
which she has been experiencing, but whether that is so is a 
medical question on which the Board is not considered to have 
any medical expertise, see Colvin v. Derwinski, 4 Vet. App. 
132 (1992), and there is no medical finding or medical 
opinion of record implicating the appellant's weight in the 
severity of her impairment attributable to disability of her 
right knee.  That being the case, and with no good reason 
found by the Board to question the appellant's credibility in 
reporting to treating and examining doctors and in her 
testimony at the April 2005 hearing the degree of her right 
knee pain and its effect on her daily life and activity, the 
Board concludes that there is an approximate balance of 
positive and negative evidence on the question of whether 
there is sufficient evidence of record to warrant a higher 
evaluation for the appellant's right knee chondromalacia on 
the basis of limitation of extension under DC 5261, the 
factors set forth in DeLuca, and by application of 38 C.F.R. 
§ 4.40.  Accordingly, an increased evaluation of 30 percent 
for limitation of extension is warranted.         

ORDER

An evaluation of 30 percent is granted for post-operative 
chondromalacia of the right knee, residual of an injury, 
subject to governing regulations concerning monetary 
payments. 



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


